DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-27-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR1020140130250A, of record) in view of Cenko et al. (US20120218558, of record) in further view of Chi et al. (KR1020160002137, of record).

Re claim 1, Choi et al. teaches for example in fig. 1, a detection device using a Bessel beam (see figure 1), the device comprising: a light source (110) for generating a terahertz wave (see paragraph [0040], and figure 1); and a detection unit (180) for detecting the intensity of an electromagnetic wave which is reflected from, penetrates, is diffracted by or scattered by an object (160, 870) to be inspected (see paragraph [0061], and figure 1).
But, Choi et al. fails to explicitly teach a ring beam forming unit for forming a ring beam by using terahertz wave incident from a terahertz wave generating unit.
However, within the same field of endeavor, Cenko et al. teaches for example in fig. 2, a first axicon lens (210) and a second axicon lens (212) for forming a ring beam by using a sample beam (252) (see paragraph [0039], and figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi et al. with Cenko et al. in order to reduce signal intensity losses of sample beam, as taught by Cenko et al. (paragraph [0039]).
But, Choi et al. in view of Cenko et al. fails to explicitly teach a rotary mirror for reflecting the ring beam generated by the ring beam forming unit while rotating, so as to allow same to be incident to an object to be inspected.
However, within the same field of endeavor, Chi et al. teaches for example in fig. 1 and 7, the polygon mirror assembly (100, 620), having a plurality of reflective surfaces (130), and capable of rotating by means of a shaft of a coupling unit (111) (see paragraphs [0050]-[0053], and figures 1 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi et al. in view of Cenko et al. with Chi et al. in order to provide a small, high resolution, and a two-dimensional image at high speed, as taught by Chi et al. (page 1 under Description of Related Art).

Re claim 19, Choi et al. teaches for example in fig. 1, the detection device using the Bessel beam (see figure 1), the device comprising: the light source (110) for generating the terahertz wave (see paragraph [0040], and figure 1); a first path changing unit (130) including a reflective surface for changing the path of the incident electromagnetic wave (see paragraph [0047], and figure 1); the concentrating unit (170) for concentrating the electromagnetic wave which is reflected from, penetrates, or is diffracted by the object (160, 870) to be inspected and emitted (see paragraph [0059], and figure 1); and the detection unit (180) for detecting the intensity of the electromagnetic wave which is reflected from, penetrates, is diffracted by or scattered by the object (160, 870) to be inspected (see paragraph [0061], and figure 1).
But, Choi et al. fails to explicitly teach the ring beam forming unit for forming the ring beam by using the terahertz wave incident from the terahertz wave generating unit; the polygon mirror including the plurality of reflective surfaces tilting at different angles, and rotating so as to change the path of the ring beam reflected by the plurality of reflective surfaces, thereby forming the first line beam on the object to be inspected; the first moving unit, which is mechanically coupled to the polygon mirror, and moves the polygon mirror so as to change the path of the ring beam reflected by the plurality of reflective surfaces, thereby forming, on the object to be inspected, the second line beam formed in the direction different from that of the first line beam; and a second lens for allowing the ring beam reflected by the polygon mirror to be incident to the object to be inspected.
However, within the same field of endeavor, Cenko et al. teaches for example in fig. 2, the first axicon lens (210) and the second axicon lens (212) for forming the ring beam by using the sample beam (252) (see paragraph [0039], and figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi et al. with Cenko et al. in order to reduce signal intensity losses of sample beam, as taught by Cenko et al. (paragraph [0039]).
But, Choi et al. in view of Cenko et al. fails to explicitly teach the polygon mirror including the plurality of reflective surfaces tilting at different angles, and rotating so as to change the path of the ring beam reflected by the plurality of reflective surfaces, thereby forming the first line beam on the object to be inspected; the first moving unit, which is mechanically coupled to the polygon mirror, and moves the polygon mirror so as to change the path of the ring beam reflected by the plurality of reflective surfaces, thereby forming, on the object to be inspected, the second line beam formed in the direction different from that of the first line beam; and a second lens for allowing the ring beam reflected by the polygon mirror to be incident to the object to be inspected.
However, within the same field of endeavor, Chi et al. teaches for example in fig. 1 and 7, the polygon mirror assembly (100, 620), which has the plurality of reflective surfaces (130), can rotate by means of the shaft of the coupling unit (111), and enables the electromagnetic wave to be two-dimensionally incident to the object (630) to be inspected; and the focusing lens (625) for concentrating, on the object (630) to be inspected, the electromagnetic wave incident from the polygon mirror assembly (100, 620) (see paragraphs [0050]-[0053], [0067] and [0096], and figures 1 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi et al. in view of Cenko et al. with Chi et al. in order to provide a small, high resolution, and a two-dimensional image at high speed, as taught by Chi et al. (page 1 under Description of Related Art).

Re claim 2, supra claim 1.  Furthermore, Choi et al. further teaches for example in fig. 1, the Bessel beam forming unit (150, 850), comprising axicon lenses, and forming the Bessel beam by using the terahertz wave (see paragraphs [0052]-[0054], and figures 1 and 8). And furthermore, Cenko et al. further teaches for example in fig. 2, the first axicon lens (210) for forming a diverging ring beam and the second axicon lens (212) for collimating the diverging ring beam (see paragraph [0039], and figure 2).

Re claim 3, supra claim 2.  Furthermore, Choi et al. further teaches for example in fig. 1, the Bessel beam forming unit (150, 850), comprising axicon lenses, and forming the Bessel beam by using the terahertz wave (see paragraphs [0052]-[0054], and figures 1 and 8).

Re claim 4, supra claim 3.  Furthermore, Cenko et al. further teaches for example in fig. 2, the second axicon lens (212), disposed to be symmetrical to the first axicon lens (210) (see paragraph [0039], and figure 2).

Re claim 5, supra claim 4.  Furthermore, Cenko et al. further teaches for example in fig. 2, the first axicon lens (210) for forming the diverging ring beam; and the second axicon lens (212) for collimating the diverging ring beam (see paragraph [0039], and figure 2).

Re claim 6, supra claim 3.  Furthermore, Cenko et al. further teaches for example in fig. 2, the second axicon lens (212), collimating the diverging ring beam incident from the first axicon lens (210) (see paragraph [0039], and figure 2).


Re claim 13, supra claim 1.  Furthermore, Chi et al. teaches for example in fig. 1 and 7, the polygon mirror assembly (100, 620), having the plurality of reflective surfaces (130), and capable of rotating by means of the shaft of the coupling unit (111) (see paragraphs [0050]-[0053], and figures 1 and 7).

Re claim 14, supra claim 13.  Furthermore, Chi et al. teaches for example in fig. 1 and 7, the polygon mirror assembly (100, 620), enabling an electromagnetic wave to be two-dimensionally incident to an object (630) to be inspected (see paragraph [0067], and figures 1 and 7).

Re claim 15, supra claim 1.  Furthermore, Chi et al. further teaches for example in fig. 1 and 7, the focusing lens (625), disclosed in D3, concentrating, on the object (630) to be inspected, the electromagnetic wave incident from the polygon mirror assembly (100, 620) (see paragraph [0096], and figure 7).

Re claim 16, supra claim 1.  Furthermore, Choi et al. further teaches for example in fig. 1, the concentrating unit (170), concentrating the electromagnetic wave which is reflected from, penetrates, or is diffracted by the object (160, 870) to be inspected and emitted (see paragraph [0059], and figure 1).

Re claim 17, supra claim 1.  Furthermore, Choi et al. further teaches for example in fig. 1, the electromagnetic wave adjusting unit (120), capable of collimating, converging, or diverging the electromagnetic wave incident from the light source (110) (see paragraphs [0041]-[0045], and figure 1).

Re claim 20, supra claim 19.  Furthermore, Choi et al. further teaches for example in fig. 1, the Bessel beam forming unit (150, 850), comprising the axicon lenses, and forming the Bessel beam by using the terahertz wave (see paragraphs [0052]-[0054], and figures 1 and 8). And furthermore, Cenko et al. teaches for example in fig. 2, the first axicon lens (210) for forming the diverging ring beam and the second axicon lens (212) for collimating the diverging ring beam (see paragraph [0039], and figure 2).

Allowable Subject Matter
Claims 7-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 7.

Specifically regarding claim 7, Choi et al. (KR1020140130250A, of record) or Cenko et al. (US20120218558, of record) or Chi et al. (KR1020160002137, of record) teaches the state of the art of an inspection apparatus.
But, Choi et al. or Cenko et al. or Chi et al. fails to explicitly teach a combination of all the claimed features including the ring beam forming portion includes: a first axicon mirror forming a ring beam by reflecting the terahertz wave incident from the terahertz wave generation portion; and a second axicon mirror reflecting the ring beam reflected from the first axicon mirror toward the rotary mirror, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	5-20-22